

115 HR 2104 IH: Morley Nelson Snake River Birds of Prey National Conservation Area Boundary Modification Act of 2017
U.S. House of Representatives
2017-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2104IN THE HOUSE OF REPRESENTATIVESApril 20, 2017Mr. Simpson (for himself and Mr. Labrador) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo modify the boundaries of the Morley Nelson Snake River Birds of Prey National Conservation Area,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Morley Nelson Snake River Birds of Prey National Conservation Area Boundary Modification Act of 2017.
		2.Boundary modification, Morley Nelson Snake River Birds of Prey National Conservation Area, Idaho
 (a)DefinitionsIn this section: (1)Conservation areaThe term Conservation Area means the Morley Nelson Snake River Birds of Prey National Conservation Area.
 (2)Gateway WestThe term Gateway West means the high-voltage transmission line project in Idaho and Wyoming jointly proposed by the entities Idaho Power Company, incorporated in the State of Idaho, and Rocky Mountain Power, a division of PacifiCorp, an Oregon Corporation.
 (3)MapThe term map means the map titled Proposed Snake River Birds of Prey NCA Boundary Adjustment and dated October 13, 2016. (4)Sage-grouse speciesThe term sage-grouse species means the greater sage-grouse (Centrocercus urophasianus) (including all distinct population segments).
 (5)SecretaryThe term Secretary means the Secretary of the Interior. (b)Areas To be added To and removed from Morley Nelson Snake River Birds of Prey National Conservation AreaThe boundary of the Conservation Area is hereby modified—
 (1)to include— (A)the approximately 4,726 acres of land generally depicted as BLM Administered Lands on the map, to the extent such lands are part of the Lower Saylor Creek Allotment those lands would continue to be managed by the BLM Jarbidge Field Office until terms of the No. CV–04–181–S–BLW Stipulated Settlement Agreement are fully met, after which the lands would be managed by the Morley Nelson Snake River Birds of Prey National Conservation Area office; and
 (B)the approximately 86 acres of land generally depicted as BOR Administered Lands on the map; and (2)to exclude—
 (A)the approximately 761 acres of land generally depicted as Segment 8 Revised Proposed Route on the map, including 125 feet on either side of the center line of the Gateway West Transmission line, the Gateway West Transmission Line shall be sited so that the center line of Segment 8 is no more than 500 feet from the center line of the existing Summer Lake Transmission Line as described in the Summer Lake Transmission Line Right of Way Grant per FLPMA, IDI–008875; and
 (B)the approximately 1,845 acres of land generally depicted as Segment 9 Revised Proposed Route on the map including 125 feet on either side of the center line of the Gateway West Transmission line.
					(c)Right-of-Way and conditions
 (1)Right-of-wayNotwithstanding any other provision of law, not later than 90 days after the date of the enactment of this section, the Secretary shall issue to Gateway West a right-of-way for the lands described in subsection (b)(2) to be used for the construction and maintenance of transmission lines, including access roads and activities related to fire prevention and suppression. The right-of-way issued under this paragraph shall contain the conditions described in subsection (c)(2), and be in alignment with the revised proposed routes for segments 8 and 9 identified as Alternative 1 in the Supplementary Final Environmental Impact Analysis released October 5, 2016.
 (2)ConditionsThe conditions that the Secretary shall include in the right-of-way described in paragraph (1) shall be in accordance with section 505 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1765) and are as follows:
 (A)MitigationDuring the time of construction of each respective line segment, Gateway West shall mitigate for the impacts related to the transmission lines in accordance with the Compensatory Mitigation and Enhancement framework described in the final Supplemental Environmental Impact Statement with the stipulation that Compensatory Mitigation and Enhancement costs shall not exceed $8,543,440.
 (B)ConservationGateway West shall contribute $2,000 per acre of right-of-way in the Conservation Area during the time of construction of Segment 8 Revised Proposed Route (comprising 761 acres) and during the construction of Segment 9 Revised Proposed Route (comprising 1,845 acres) to the Bureau of Land Management Foundation that shall be used for the purpose of conservation, including enhancing National Landscape Conservation System Units in Idaho, also known as National Conservation Lands.
 (C)CostsGateway West shall pay all costs associated with the boundary modification, including the costs of any surveys, recording costs, and other reasonable costs.
 (D)OtherStandard terms and conditions in accordance with section 505 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1765).
 (d)AdministrationThe Secretary shall— (1)administer the lands described in subsection (b)(1) as part of the Conservation Area in accordance with Public Law 103–64 and as part of the National Landscape Conservation System; and
 (2)continue to administer lands described in subsection (b)(2), but as lands that are not included in a Conservation Area or subject to Public Law 103–64.
 (e)Transfer of administrative jurisdictionAdministrative jurisdiction over the approximately 86 acres of land depicted as BOR Administered Lands on the map is hereby transferred from the Bureau of Reclamation to the Bureau of Land Management. (f)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
 (g)Management plan amendmentNot later than 18 months after the date of the enactment of this Act, the Secretary shall amend the management plan for the Conservation Area to address the long-term management of the lands described in subsection (b)(1) in order to—
 (1)determine appropriate management activities and uses of the lands described in subsection (b)(1) consistent with Public Law 103–64 and this section;
 (2)continue managing the grazing of livestock on the lands described in subsection (b)(1) in which grazing is established as of the date of the enactment of this section such that the grazing shall be allowed to continue, subject to such reasonable regulations, policies, and practices that the Secretary considers necessary;
 (3)allow motorized access on roads existing on the lands described in subsection (b)(1) on the date of the enactment of this section, subject to such reasonable regulations, policies, and practices that the Secretary considers necessary; and
 (4)allow hunting and fishing on the lands described in subsection (b)(1) consistent with applicable laws and regulations.
 3.Cotterel Wind Power ProjectThe approximately 203 acres of Federal land identified as Project Area on the map titled Cotterel Wind Power Project and dated March 1, 2006, may not be used for the production of electricity from wind. 